People v Darden (2016 NY Slip Op 06149)





People v Darden


2016 NY Slip Op 06149


Decided on September 27, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2016

Friedman, J.P., Andrias, Richter, Gische, Kahn, JJ.


1700 4607/10

[*1]The People of the State of New York, Respondent,
vHenry Darden, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Cheryl Williams of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Oliver McDonald of counsel), for respondent.

Judgment, Supreme Court, New York County (Maxwell Wiley, J.), rendered November 14, 2011, convicting defendant, after a jury trial, of criminal trespass in the second degree, petit larceny, and two counts of assault in the third degree, and sentencing him to four consecutive terms of one year, unanimously affirmed.
Defendant's right of confrontation was not violated by the admission of a logbook entry, created by a nontestifying security guard at the homeless shelter where the events took place. Properly admitted as a business record, the logbook entry was not testimonial because it was not "procured with a primary purpose of creating an out-of-court substitute for trial testimony" (Michigan v Bryant , 562 U.S. 344, 358 [2011]). The evidence established that such logbook entries were routinely made for the private security firm's business purposes, regardless of whether an arrest or other unusual activity occurred.
The court properly denied defense counsel's request for a missing witness instruction with regard to the guard, who was no longer employed by the security company, since he was neither available to the People nor within their control for purposes of a missing witness instruction (see People v Gonzalez , 68 NY2d 424 [1986]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 27, 2016
CLERK